


109 HR 6265 IH: To create a commission to develop a plan for establishing

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6265
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Resources,
			 and in addition to the Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To create a commission to develop a plan for establishing
		  a Museum of Ideas.
	
	
		1.Short titleThis Act may be cited as the Museum
			 of Ideas Act of 2006.
		2.EstablishmentThere is established a commission to be
			 known as the Museum of Ideas Commission (hereinafter in this Act
			 referred to as the Commission).
		3.Duties of
			 commission
			(a)Plan
				(1)In
			 generalThe Commission shall develop a plan for establishing in
			 Washington, DC, a museum that presents the history and evolution of human
			 ideas.
				(2)SpecificallyThe
			 plan must address the following issues:
					(A)How to present the history and evolution of
			 human ideas, including ideas in the fields of science, sociology, philosophy,
			 economics, and politics.
					(B)The cost of
			 establishing such a museum.
					(C)Possible locations
			 for such a museum.
					(D)Whether such a museum should be established
			 within the Smithsonian Institution.
					(b)ReportThe
			 Commission shall, not later than 1 year after the date of enactment of this
			 Act, submit a report to Congress and the President setting forth the plan
			 developed under subsection (a).
			4.Membership and
			 meetings
			(a)Number and
			 appointmentThe Commission shall be composed of 11 members, to be
			 appointed as follows:
				(1)The President shall appoint 2 members, one
			 of whom shall serve as chairperson of the Commission.
				(2)The Majority Leader of the House of
			 Representatives shall appoint 2 members.
				(3)The Minority Leader of the House of
			 Representatives shall appoint 2 members.
				(4)The Majority Leader of the Senate shall
			 appoint 2 members.
				(5)The Minority
			 Leader of the Senate shall appoint 2 members.
				(6)The Secretary of
			 the Interior shall appoint 1 member.
				(b)Criteria for
			 member
				(1)No Member of
			 CongressA Member of Congress may not be a member of the
			 Commission.
				(2)Consultation
			 with appointing authoritiesPrior to making an appointment, each
			 appointing authority should consult with the other appointing authorities to
			 ensure that the members appointed to the Commission represent a wide range of
			 expertise that would assist the Commission in carrying out the required duties
			 under this Act, including academic leaders, industrial leaders, and individuals
			 familiar with establishing museums.
				(c)Date for
			 original appointmentThe
			 appointing authorities described in subsection (a) shall appoint the initial
			 members of the Commission not later than 90 days after the date of enactment of
			 this Act.
			(d)Terms
				(1)In
			 generalThe term of each member is for the life of the
			 Commission.
				(2)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
				(e)Pay and
			 Reimbursement
				(1)No pay for
			 membersMembers of the Commission shall serve without pay.
				(2)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 members.
			(g)QuorumSix
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			5.Powers of
			 commission
			(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers appropriate.
			(b)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take by this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(d)GiftsTo
			 the extent provided in advance in appropriation Acts, the Commission may
			 accept, use, and dispose of gifts or donations of services or property.
			6.Duties of the
			 SecretaryThe Secretary of the
			 Interior is authorized to—
			(1)provide assistance
			 to the Commission, including advice on collections, storage, and
			 archives;
			(2)provide assistance
			 in conducting any public hearings or forums held by the Commission; and
			(3)provide staff
			 assistance and support to the Commission.
			7.TerminationThe Commission shall terminate 60 days after
			 submitting its final report under section 3.
		
